DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/04/2022.  As directed by the amendment: claims 1-20 have been amended, no claims have been cancelled and no new claims have been added. Thus, claims 1-20 are presently pending in this application, and currently examined in the Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 17, which set forth the parameter of at least one of the proximal and distal stents “comprises at least one flare having a flare diameter that exceeds the stent diameter between the proximal end and the distal end thereof”; however, this parameter is found to be confusing since it is not clear how exactly the flare diameter can exceed the diameter of the stent when the stent comprises/includes the flare portion.  Thus, one having ordinary skill in the art would not reasonable be apprised of the scope of invention, thereby rendering the claims indefinite.  For the purpose of examination, the above mentioned parameter shall be interpreted as “a flare diameter that exceeds a diameter of the non-flared portion of the stent”.
Regarding claim 6, which recites the limitation of “the length”, on line 1; there is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, which sets forth the parameter of both the proximal and distal stents “comprise at least one flare, wherein at least two of the flares differ in diameter”; however, this parameter is found to be confusing since it is not clear what the diameters differ from. Do the diameters of the at least two flares differ from each other, or do they differ from the diameter of the rest of the stent, or is the diameter difference between two other different structures/flares. Thus, one having ordinary skill in the art would not reasonable be apprised of the scope of invention, thereby rendering the claim indefinite.   
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The structural limitations disclosed in claim 4 can be found on lines 6, 7 and 12-14 of independent claim 1; while the structural limitations disclosed in claim 9 can be found on lines 9-16 of independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US PG Pub. 2012/0184893), hereinafter Thompson.
Regarding claims 1, 4 and 8-10, Thompson discloses a device, illustrated for example in Figure 39, comprising a proximal stent (341) having a proximal end and a distal end; a distal stent (342) having a proximal end and a distal end; and a sleeve (340), more flexible than the proximal stent and the distal stent, coupled between the distal end of the proximal stent and the proximal end of the distal stent; wherein the sleeve is configured to conform to a constriction portion/sphincter (106) and to transition in coordination with/in response to forces by the constriction portion/sphincter between an expanded configuration enabling flow through the sleeve and a constricted configuration, wherein the sleeve is compressed and anchored by the constriction portion/sphincter, wherein flow through the sleeve is restricted while the proximal stent remains engaged/anchored to tissue adjoining/at a proximal side of the constriction portion/sphincter and the distal stent remains engaged/anchored to tissue adjoining/at a distal side of the constriction portion/sphincter; and wherein the proximal stent, the distal stent, and the sleeve together define a central lumen providing a flow path through the elongate tubular body resistant to migration, illustrated in Figure 39 ([0183] & [0184]).
Regarding claims 2 and 7, Thompson discloses the device of claim 1, wherein at least one of the proximal stent and the distal stent, for example illustrated in Figure 28, comprises at least one flare (269) having a flare diameter that exceeds a diameter of the non-flared portion (263/267) of the stent ([0183], Lines 1-2 – to clarify, Figure 28 shows an embodiment of an expandable anchor, and it is stated that the central cylinder portion can be used with any embodiment of an expandable anchor to create the final device). 
Regarding claims 3 and 5, Thompson discloses the device of claims 1 and 4, wherein at least one of the proximal stent and the distal stent, for example illustrated in Figure 28, includes an elongate portion (263/267) extending between the proximal end and the distal end thereof, the elongate portion comprising a rigid or semi-rigid structure which is not pulled into the constriction portion as the flexible sleeve constricts with the constriction portion ([0174] & [0183], Lines 13-14).
Regarding claim 6, Thompson discloses the device of claim 1, wherein a length of the sleeve (340) is selected to extend between proximal and distal sides of the constriction portion (106) of the body lumen with the proximal stent (341) affixed to tissue at the proximal side of the constriction portion (106), and the distal stent (342) affixed to tissue at the distal side of the constriction portion, illustrated in Figure 39 ([0184]).
Regarding claim 7, Thompson discloses the device of claim 2, wherein both the proximal and distal stents, for example illustrated in Figure 28, each comprise at least one flare (269); and though it is not specifically disclosed the at least two flares differ in diameter, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate sizes/diameters for each flare portion, including each flare having a different diameter, based on specific patient parameters; and a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).  Furthermore, neither the claim, nor the originally filed specification gave any specific reason/benefit for, or criticality to the parameter of the at least two flares differ in diameter, as opposed to having the same diameter.
Regarding claim 11, Thompson discloses the device of claim 1, wherein the proximal stent and/or the distal stent/expandable anchor comprises one of a metal, a metal alloy, or a polymer ([0174], Lines 1-8).
Regarding claims 12 and 13, Thompson discloses the device of claim 1, wherein the sleeve/thin-walled membrane (340) comprises a tube having a flexible silicone membrane and a fixed or variable thickness, ranging from between 20 microns and 150 microns, illustrated in Figure 39 ([0183], Lines 9-11 & [0193], Lines 17-18, 21-23).
Regarding claim 14, Thompson discloses the device of claim 1, wherein the proximal and/or distal stent(s) comprise a treatment portion comprising a coating ([0183], Lines 9-11).
Regarding claims 15, 17 and 19, Thompson discloses a system including a pair of elongate bodies (410/411), a first elongate body configured for affixation within a first body lumen, and a second elongate body configured for affixation within a second body lumen; and a bypass sleeve (111), coupling the first and second elongate bodies, illustrated for example in Figure 58 ([0202] – it is to be noted that though the use described differs from that of the claim, the device of Thompson is capable of, i.e. has the physical/structural ability of, meeting the above mentioned intended use); wherein each elongate body (410/411) includes a proximal stent (341), a distal stent (342) and a flexible sleeve (340) coupled between, and having greater flexibility than, the proximal and distal retention ends; wherein the sleeve of each elongate body is configured to extend across a sphincter (106) regulating the respective body lumen in which the elongate body is positioned to transition in coordination with application of a retention force from the sphincter on the sleeve between an expanded configuration enabling flow through the sleeve when the sphincter is open and a constricted configuration when the sphincter constricts thereby anchoring each elongate body with a retention end on either side of the sphincter; wherein the retention ends and the sleeves cooperate with the sphincter to retain the bypass sleeve between the pair of elongate bodies, illustrated in Figure 39 ([0183] & [0184]); and the proximal and distal stents, for example illustrated in Figure 28, comprises at least one flare (269) having a flare diameter that exceeds a diameter of the non-flared portion (263/267) of the stent ([0183], Lines 1-2 – to clarify, Figure 28 shows an embodiment of an expandable anchor, and it is stated that the central cylinder portion can be used with any embodiment of an expandable anchor to create the final device).
Regarding claim 16, Thompson discloses the system of claim 15, and though it is not specifically disclosed that the length of the bypass sleeve (411) is selected to extend between an esophageal sphincter and a pyloric sphincter, this parameter is deemed to be a mere matter of normal design choice/an intended use parameter, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate size/length for bypass sleeve, including long enough to extend between an esophageal sphincter and a pyloric sphincter, based on patient need/intended use; and a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).
Regarding claim 18, Thompson discloses the system of claim 15, wherein the flexible sleeve/thin-walled membrane (340) comprises a silicone membrane, illustrated in Figure 39 ([0183], Lines 9-11 & [0193], Lines 17-18).
Regarding claim 20, Thompson discloses a method of anchoring a stent using a feature of a body lumen comprising deploying an elongate structure into a body lumen (106) that couples a first organ (104) to a second organ (107), wherein at least a portion of the body lumen (106) is configured to constrict and expand, illustrated in Figures 1 and 39, the elongate structure comprising a flexible sleeve (340) configured to inhibit affixation of the flexible sleeve with tissue of the body lumen (106), a proximal stent (341) coupled to a proximal end of the flexible sleeve, and a distal stent (342) coupled to a distal end of the flexible sleeve, illustrated in Figure 39 ([0184]); releasing the proximal stent from a delivery catheter to a location proximate and proximal to the portion of the body lumen that constricts and expands; releasing the flexible sleeve from the delivery catheter to extend within the portion of the body lumen that constricts and expands; and releasing the distal stent from the delivery catheter to a location proximate and distal to the portion of the body lumen that constricts and expands, illustrated in Figure 39 ([0007] & [0144]); wherein the flexible sleeve is configured to constrict and expand in coordination with the portion of the body lumen that constricts and expands, enabling retention of the proximal stent and the distal stent proximate to, without being pulled into, the portion of the body lumen that constricts and expands ([0183] & [0184]).

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, in response to Applicant’s amendment, Examiner now cites the prior art of Thompson in rejecting independent claim 1, and those claims that depend from it.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774